Exhibit 10.2

CEDAR FAIR, L.P. 2016 OMNIBUS INCENTIVE PLAN

PERFORMANCE AWARD AGREEMENT

This Performance Award Agreement (“Agreement”) is made pursuant to the terms and
conditions of the Cedar Fair, L.P. 2016 Omnibus Incentive Plan (the “Plan”),
including (without limitation) Article IX, the provisions of which are
incorporated into this Agreement by reference. Capitalized terms used herein
shall have the meanings used in the Plan, unless indicated otherwise.

 

PARTICIPANT:  

 

  

PERFORMANCE PERIOD:  

 

  

DATE OF GRANT OF PERFORMANCE AWARD BY COMMITTEE:  

 

  

TARGET NUMBER OF POTENTIAL PERFORMANCE UNITS:  

 

  

MAXIMUM NUMBER OF POTENTIAL PERFORMANCE UNITS:  

 

  

PERFORMANCE OBJECTIVES: As specified on Exhibit A

 

EMPLOYMENT REQUIREMENT:   Continuous employment with the Company or an Affiliate
through the Payment Date, as specified in Section 2 below.

1.    Performance Award in General. Participant shall be eligible to receive up
to                     % of the target number of potential Performance Units
specified above for the Performance Period, as determined and adjusted pursuant
to Exhibit A; provided that (i) the number of Performance Units to be paid will
depend on the level of attainment of the performance objectives set forth on
Exhibit A as determined by the Committee following the end of the Performance
Period, and (ii) Participant must remain in the continuous employment with the
Company or an Affiliate through the Payment Date as defined in and subject to
Section 2 of this Agreement.

2.    Payment Date. If the performance objectives set forth on Exhibit A are
achieved during the Performance Period, any Performance Units that become
payable under Section 1 plus Distribution Equivalents, on such number of
Performance Units that become payable, if and to the extent the Company makes
distributions on its Units after the grant date and prior to payment of the
Performance Units (which for purposes of this agreement shall be deemed to have
been reinvested), shall be paid in a lump sum in Units in the first ninety (90)
days of                 ; provided that any payment to a Specified Employee upon
a Separation from Service (including Retirement) shall only be paid in
accordance with Section 9.6 of the Plan (the actual date of payment is referred
to herein as the “Payment Date”); and provided, further, that the Participant
must be continuously employed by the Company or an Affiliate throughout the
Performance Period and from the last day of the Performance Period through the
Payment Date or will forfeit his entire Performance Award, except as described
in the following paragraph, Section 4, or as provided in Section 13.1 of the
Plan.



--------------------------------------------------------------------------------

If the performance objectives set forth on Exhibit A are achieved and the
Participant dies or incurs a Separation from Service due to Disability prior to
the Payment Date specified in the preceding paragraph, the Participant (or the
Participant’s estate) shall receive payments on the Payment Date as provided in
the preceding paragraph as if the Participant were employed by the Company or an
Affiliate on the relevant Payment Date; provided, however, that any such
payments will be prorated as of the date of death or Separation of Service due
to Disability if the death or Separation of Service due to Disability occurs
during the Performance Period. If the performance objectives set forth on
Exhibit A are achieved and the Participant Retires (and incurs a Separation from
Service) prior to the Payment Date, the Performance Award shall be paid on the
Payment Date as provided in the preceding paragraph (including that any payment
to a Specified Employee upon a Separation from Service (including Retirement)
shall only be paid after a six- (6-) month period following such Participant’s
Separation from Service); provided, however, that any such payments will be
prorated as of the date of Separation of Service due to Retirement if the
Separation of Service due to Retirement occurs during the Performance Period.

Except as permitted by Section 409A (including Section 13.1(c) of the Plan), no
payment shall be accelerated. If the Performance Award becomes payable under
Section 13.1(c) of the Plan, payment will be at the target number of potential
Performance Units.

3.    Tax Matters and Withholding. To the extent permitted by applicable
securities laws, the Company, the Participant’s employer or their agent(s) shall
withhold all required local, state, federal, and other taxes and any other
amount required to be withheld by any governmental authority or law from the
Units issued pursuant to the Award, and Units issued hereunder shall be retained
by, surrendered back to or reacquired by the Company or an Affiliate as
necessary in order to accomplish the foregoing, with the number of Performance
Units to be delivered after the completion of the Performance Period being
reduced accordingly. The number of Units to be withheld shall have a Fair Market
Value equal to the amount required to be withheld as of the date that the amount
is withheld. The Participant will execute such other documentation as may be
necessary or appropriate to accomplish the foregoing. Prior to such withholding,
in accordance with procedures established by or agreement of the Committee or
the Participant’s employer, the Participant may arrange to pay all applicable
withholdings in cash on the due date of such withholdings. To the extent
applicable law does not permit the withholding of Units, the Participant shall
pay all applicable withholdings in cash on the due date of such withholdings.

4.    Priority of Agreements. In the event of a Change in Control (as such term
is defined the Plan), the terms of Section 13 of the Plan shall govern and
control over any conflicting term of this Agreement. However, if Participant is
party to an employment agreement with the Company and there is a conflict
between the terms of that employment agreement and the terms of this Agreement
or the Plan, then the terms of the employment agreement control.

********

(The balance of this page was intentionally left blank)

 

- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Magnum Management Corporation, a subsidiary of Cedar Fair,
L.P., has caused this Agreement to be executed by its duly authorized officer
and the Participant has executed this Agreement as of the day and year below
written.

 

MAGNUM MANAGEMENT CORPORATION By:  

 

Title:  

 

Date:  

 

PARTICIPANT: Signature:  

 

Printed Name:  

 

Date:  

 

 

- 3 -